As filed with the Securities and Exchange Commission on September 11, 2009 Registration No. 333-143478 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Post-Effective Amendment No. 3 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STARTECH ENVIRONMENTAL CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-286576 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 88 Danbury Road, Suite 2A Joseph F. Longo, Chairman, CEO & President Wilton, Connecticut 06897-2525 Startech Environmental Corporation (203) 762-2499 88Danbury Road, Suite 2A Wilton, Connecticut 06897-2525 (203) 762-2499 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Scott S. Rosenblum, Esq. Peter J. Scanlon Kramer Levin Naftalis & Frankel LLP Vice President & Chief Financial Officer 1177 Avenue of the Americas New York, New York 10036 88 Danbury Road, Suite 2A Wilton, Connecticut 06897-2525 Phone (212) 715-9100 Phone (203) 762-2499 Fax (212) 715-8000 Fax (203) 761-0839 Approximate date of commencement of proposed sale to public:From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] The registrant hereby amends this post-effective amendment no.3 to registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this post-effective amendment no.3 to registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the post-effective amendment no.3 to registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No.3 to Form S-1 (this “Post-Effective Amendment”) is being filed pursuant to Section 10(a)(3) of the Securities Act to update our registration statement on Form S-1 (Registration No. 333-143478) (the “Registration Statement”), which was previously declared effective by the Securities and Exchange Commission on June 3, 2008, (i) to include the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K, as amended on Form 10-K/A, for the fiscal year ended October 31, 2008, (ii) to include the unaudited condensed consolidated financial statements and notes thereto included in our Quarterly Report on Form 10-Q for the six months ended April 30, 2009, (iii) to update certain other information in the Registration Statement and (iv) to deregistercertain shares which have not been issued or sold. Based on information received by the Company, no shares were sold by the selling securityholders pursuant to the Registration Statement since March 2, 2009, the date on which the Registration Statement became stale. No additional securities are being registered under this Post-Effective Amendment.All applicable registration fees were paid at the time of the original filing of the Registration Statement. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus, subject to completion dated September 11, 2009 4,360,132 Shares of Common Stock STARTECH ENVIRONMENTAL CORPORATION This prospectus relates to the offer and sale of up to an aggregate of 4,360,132 shares of our common stock, no par value per share, of Startech Environmental Corporation by certain persons who are our shareholders, including Cornell Capital Partners, LP, whose name was subsequently changed to YA Global Investments, L.P. in August 2007, or Yorkville.Please refer to “Selling Securityholders” beginning on page 78. We are not selling any shares of our common stock in this offering and therefore will not receive any of the proceeds from this offering.We will, however, receive proceeds from the sale of shares of our common stock upon the exercise of any of the warrants issued in certain private placements.All costs associated with this registration will be borne by us. The selling securityholders are: Yorkville, which intends to sell up to an aggregate of 1,696,666 shares of our common stock issuable upon the exercise of warrants issued to Yorkville pursuant to, among other transactions, the Securities Purchase Agreement entered into on April 11, 2007; and Certain selling securityholders of an aggregate of 1,915,650 shares of our common stock and 747,816 shares of our common stock issuable upon the exercise of warrants issued to the selling securityholders in various private placements that took place during and since 2005. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under the applicable state securities laws or that an exemption from registration is available. Our common stock is currently traded on the FINRA Over-the-Counter Bulletin Board under the ticker symbol “STHK.OB.”On September 10, 2009, the last reported sale price of our common stock was $0.45. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. PLEASE CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON PAGE7 OF THIS PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2009 You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only.Our business, financial condition, results of operations and prospects may have changed since that date. TABLE OF CONTENTS PROSPECTUS SUMMARY
